OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified, without costs, by dismissing the negligence and breach of fiduciary duty causes of action, and otherwise affirmed (see, Chase Scientific Research v NIA Group, 96 NY2d 20 [decided today]). The certified question should be answered in the negative. Defendants argue, without opposition, that these causes of action — even if not malpractice — are barred by the three-year limitations period. We note, as we did in Chase, that defendants have not challenged the viability of the breach of contract cause of action, and we do not pass on it.
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, without costs, by dismissing the negligence and breach of fiduciary duty causes of action and, as so modified, affirmed, and certified question answered in the negative in a memorandum.